Case: 19-30311      Document: 00515561379          Page: 1     Date Filed: 09/11/2020




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 11, 2020
                                    No. 19-30311
                                                                         Lyle W. Cayce
                                                                              Clerk

   Deloach Marine Services, L.L.C.,

                                               Plaintiff—Appellee/Cross-Appellant,

                                        versus

   Marquette Transportation Company, L.L.C., in personam,

                                           Defendant—Appellant/Cross-Appellee.


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:17-CV-2970


   Before Smith, Willett, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Two barge towboats collided on the Mississippi River. After a bench
   trial, the district court found the captains of both vessels negligent to varying
   degrees. Both parties appeal. Finding no clear error, we affirm the district
   court’s apportionment of fault. We remand to consider prejudgment interest.
                                          I.
                                          A.
          On January 26, 2016, the M/V JUSTIN PAUL ECKSTEIN
   (“JUSTIN”) and M/V VANPORT (“VANPORT”) collided near mile
Case: 19-30311     Document: 00515561379            Page: 2   Date Filed: 09/11/2020




                                     No. 19-30311


   marker 131 on the Mississippi River. Both vessels are barge towboats, and
   each had several barges attached to it. Before the collision, the JUSTIN sat
   idle on the west bank of the river, south of a barge-storage area called a
   fleeting facility. The JUSTIN was facing north (“upriver”) and needed to
   enter the channel to move south (“downriver”). In order to turn around, the
   JUSTIN’s captain, Billy Jackson, hoped to “top around” the JUSTIN, a
   maneuver through which her bow (or, more precisely, the bows of her barges)
   would be extended out of the river’s “slack” water and into its navigational
   channel, where the current would turn her bow to face south. At 12:49 pm,
   Jackson made a radio call to announce to vessels in the area that he intended
   to top around into the channel.
          Ten minutes before Jackson’s call, the VANPORT was a few miles
   upstream of the JUSTIN, traveling downriver. The VANPORT had made a
   “passing agreement” with a larger ship, the BEATRICE, whereby the
   BEATRICE would pass the VANPORT to the VANPORT’s port (left). In
   reaching this agreement, the BEATRICE asked the VANPORT to stay as far
   to the right (i.e., as close to the west bank) as she could, because the
   BEATRICE—an oceangoing vessel with a deep hull—needed to stay in the
   deepest part of the river channel. The VANPORT’s captain, Matthew
   Vidrine, put the vessel in idle and moved out of the navigational channel. The
   BEATRICE began to overtake the VANPORT as agreed.
          At 12:54 pm, as the BEATRICE was overtaking the VANPORT,
   Jackson called the VANPORT. The following exchange took place:
          JUSTIN: I straightened her up there with all the traffic coming.
          I think you’re down far enough now that I can go ahead and start
          letting her spin.
          VANPORT: Yeah, you sure can. I’m just slowed down to get this
          ship by me . . . .
          JUSTIN: Yeah, seeing as how I’m going to be about abreast here




                                          2
Case: 19-30311         Document: 00515561379               Page: 3       Date Filed: 09/11/2020




                                           No. 19-30311


           and I got her crossways, I didn’t want to have my head stuck out
           there in nobody’s way.
           VANPORT: I appreciate it. I saw that, but I had confidence.
           The two captains interpreted this exchange differently. Vidrine
   thought the JUSTIN planned to execute the top-around maneuver after the
   VANPORT passed by. Vidrine therefore believed the JUSTIN would remain
   outside the navigational channel until the VANPORT passed. When Vidrine
   agreed to allow the JUSTIN to “start letting her spin,” he thought Jackson
   planned to “spin in behind the VANPORT and fall in behind it.” For his
   part, however, Jackson believed Vidrine had agreed to keep the VANPORT
   clear of the JUSTIN while she topped around ahead of the VANPORT.
   Jackson also believed he had enough time to execute the maneuver before the
   VANPORT passed, in part because Vidrine told him he had “slowed down.”
   Jackson therefore began to top around immediately after the radio exchange,
   pushing the JUSTIN’s bow into the navigational channel.
           Computerized navigational data (called “Rose Point data” 1) shows
   that immediately after the captains’ radio exchange, the VANPORT
   continued on a straight course, on the edge of the navigational channel,
   “hugging” the fleeting facility along the west bank. Just as the JUSTIN began
   pulling out from the bank to top around, the BEATRICE reached the
   VANPORT’s port and began its passing maneuver. At 12:58 pm, the
   BEATRICE cleared the VANPORT, and Vidrine realized the JUSTIN was
   turning directly into the VANPORT’s path. As the VANPORT immediately


           1
             According to the district court, “Rose Point is a marine navigation software
   program that allows vessel captains to see their vessel’s trajectory as well as the position of
   other vessels near them.” Courts have recognized Rose Point as “the industry standard,”
   which “automatically and objectively record[s] vessel location and movement on a proven
   industry standard electronic chart.” Marquette Transp. Co., LLC v. M/V Century Dream,
   No. CV 16-522, 2017 WL 677814, at *2 (E.D. La. Feb. 21, 2017).




                                                 3
Case: 19-30311         Document: 00515561379               Page: 4      Date Filed: 09/11/2020




                                           No. 19-30311


   turned to port to avoid the JUSTIN, Vidrine radioed the JUSTIN, “I hope
   you’re backing down,” to which Jackson responded, “Roger, roger, I’m
   backing away from you.”
           Too late. Not a minute after, the barges the JUSTIN was towing
   struck the VANPORT’s lead barge. After the collision, Jackson told Vidrine:
   “[T]hat’s why I asked you whether you thought it would be all right for me
   to go ahead and start turning . . . . I ain’t but six foot off the bank.” The
   collision caused about $1.2 million in damage to the VANPORT’s cargo.
   Insurers of the VANPORT reimbursed the cargo owner for the full amount,
   and Deloach, the VANPORT’s owner, took an assignment of any claim
   against the JUSTIN’s owner, Marquette.
           Litigation ensued.
                                                B.
           Deloach first sued Marquette, alleging Jackson’s negligence caused
   the collision. Marquette counterclaimed, alleging Vidrine was contributorily
   negligent. The district court held a two-day bench trial, hearing testimony
   from both captains as well as two expert witnesses. The court found both
   captains at fault, apportioning 70% to Jackson and 30% to Vidrine. Its findings
   were based on ordinary negligence, the Pennsylvania Rule, 2 and negligence
   by violating an industry custom.
           As to ordinary negligence, the court “determine[d] that both captains
   failed to adhere to a standard of reasonable care under the circumstances, but
   that defendant [the JUSTIN] was more at fault than plaintiff [the


           2
              Under the so-called Pennsylvania Rule, a ship that violates a statute designed to
   prevent collisions is liable unless it can prove its violation “could not have been a cause of
   the collision.” Pennzoil Producing Co. v. Offshore Exp., Inc., 943 F.2d 1465, 1472 (5th Cir.
   1991) (citing inter alia The Pennsylvania, 86 U.S. 125, 136 (1873)).




                                                 4
Case: 19-30311          Document: 00515561379              Page: 5     Date Filed: 09/11/2020




                                           No. 19-30311


   VANPORT].” This was primarily because “the JUSTIN’s decision to
   perform the top around maneuver in front of oncoming traffic created the
   unsafe circumstances that led to the collision.” As the downriver vessel, the
   VANPORT had the right of way, and Jackson knew the BEATRICE was
   passing the VANPORT. Therefore, “the JUSTIN should have waited until
   the channel was clear before topping around.” The JUSTIN was also
   negligent “in failing to clearly communicate its intent to turn in front of,
   rather than behind or to the side of, the VANPORT.” Jackson’s ambiguous
   communications “did not adequately convey [his] intent to reverse the
   typical right-of-way pattern.”
          On the other hand, the district court found the VANPORT negligent
   in agreeing “that the JUSTIN could begin the top around maneuver before
   the VANPORT had safely passed the JUSTIN.” Vidrine should have
   realized from Rose Point data that “it was too early for the JUSTIN to begin
   its turn.” Accordingly, the VANPORT should have instructed the JUSTIN
   to wait to begin its turn until the VANPORT was clear.
          The court also concluded both captains violated several of the Inland
   Navigational Rules and that their violations caused the collision. See generally
   Marine Transp. Lines, Inc. v. M/V Tako Invader, 37 F.3d 1138, 1144 (5th Cir.
   1994) (discussing enactment of Inland Navigational Rules in 1980 “to unify
   the rules governing navigation in the inland waters of the United States”).
   According to the court, both captains violated Rule 2, which obliges captains
   to keep “the ordinary practice of seamen,” 33 C.F.R. § 83.02, for the same
   reasons that both were negligent. 3 The court next found the JUSTIN violated



          3
              Rule 2 (see 33 C.F.R. § 83.02(a)) relevantly provides:
      (a) Nothing in these Rules shall exonerate any vessel, or the owner, master, or crew
      thereof, from the consequences of any neglect to comply with these Rules or of the




                                                 5
Case: 19-30311           Document: 00515561379              Page: 6       Date Filed: 09/11/2020




                                            No. 19-30311


   Rule 14(d), which gives downbound vessels the right-of-way over upbound
   vessels when two vessels are proceeding head-on. Id. § 83.14. 4 The
   VANPORT had right-of-way as the downriver vessel, and the JUSTIN
   violated Rule 14(d) “when it performed the top around maneuver in front of
   the VANPORT.” The district court rejected Marquette’s argument that the
   VANPORT violated Rule 14(d) by failing to “propose the manner of
   passage” as the rule requires. Id. The VANPORT had no notice “that the
   JUSTIN was planning to move in front of it,” and “it was reasonable for the
   VANPORT to understand that the JUSTIN would turn behind it.”
           Finally, the district court also found that “neither captain violated
   Rule 5,” which requires captains to maintain a “proper look-out,” id.
   § 83.05; 5 that the VANPORT did not violate Rule 6, which requires vessels
   to “proceed at a safe speed,” id. § 83.06; 6 and that “both captains violated



       neglect of any precaution which may be required by the ordinary practice of
       seamen, or by the special circumstances of the case.
           4
               Rule 14(d) (see 33 C.F.R. § 83.14(d)) provides:
       (d) Notwithstanding paragraph (a) of this Rule, a power-driven vessel operating on
       the Great Lakes, Western Rivers, or waters specified by the Secretary, and
       proceeding downbound with a following current shall have the right-of-way over
       an upbound vessel, shall propose the manner of passage, and shall initiate the
       maneuvering signals prescribed by Rule 34(a)(i) (§ 83.34(a)(i)), as appropriate.
           5
               Rule 5 (see 33 C.F.R. § 83.05) provides:
       Every vessel shall at all times maintain a proper look-out by sight and hearing as
       well as by all available means appropriate in the prevailing circumstances and
       conditions so as to make a full appraisal of the situation and of the risk of collision.
           6
               Rule 6 (see 33 C.F.R. § 83.06) relevantly provides:
       Every vessel shall at all times proceed at a safe speed so that she can take proper
       and effective action to avoid collision and be stopped within a distance appropriate
       to the prevailing circumstances and conditions.
   See also id. § 83.06(a), (b) (enumerating various factors for “determining a safe speed”).




                                                  6
Case: 19-30311           Document: 00515561379              Page: 7      Date Filed: 09/11/2020




                                            No. 19-30311


   Rules 7 and 8,” which require captains to use “all available means” to assess
   risk of collision, id. § 83.07(a), 7 and to take appropriate action to avoid
   collision, id. § 83.08. 8 But the court’s findings regarding these rules “[did]
   not change the Court’s conclusions about the nature of the parties’
   negligence.” 9
           The district court allocated 70% of the liability for the collision to
   Marquette as owner of the JUSTIN and the remaining 30% to Deloach as
   owner of the VANPORT, finding that the JUSTIN played a larger role in the
   collision by “mov[ing] into the channel in front of downstream traffic
   without taking due care.” The VANPORT shared fault because it gave “the
   JUSTIN permission to begin topping around.”
           Both parties timely appeal, contesting the district court’s allocation of
   fault. Marquette’s argument hinges principally on its contention that,
   contrary to the district court’s ruling, Rule 14(d) required the VANPORT to
   propose the manner of passage and that the VANPORT’s failure to do so led
   to the collision. Marquette further argues that the district court’s



           7
               Rule 7 (see 33 C.F.R. § 83.07(a)) relevantly provides:
       (a) Every vessel shall use all available means appropriate to the prevailing
       circumstances and conditions to determine if risk of collision exists. If there is any
       doubt such risk shall be deemed to exist.
           8
               Rule 8 (see 33 C.F.R. § 83.08(a)) relevantly provides:
       (a) Any action taken to avoid collision shall be taken in accordance with the Rules
       of this subpart (Rules 4–19) (§§ 83.04 through 83.19) and shall, if the
       circumstances of the case admit, be positive, made in ample time and with due
       regard to the observance of good seamanship.
   See also id. § 83.08(b)–(f) (specifying avoidance measures in specific circumstances).
           9
             The district court also rejected Marquette’s argument that pursuant to industry
   custom, the vessels had “established a top around agreement” and that the VANPORT
   violated that agreement. Marquette does not contest this conclusion.




                                                  7
Case: 19-30311      Document: 00515561379           Page: 8   Date Filed: 09/11/2020




                                     No. 19-30311


   misinterpretation of Rule 14(d) led to errors in its holdings regarding Rules
   5, 6, 7, and 8. Deloach claims the district court erred in apportioning 30%
   liability to the VANPORT and in omitting prejudgment interest from
   Deloach’s damage award.
                                         II.
          “The standard of review for a bench trial is well established: findings
   of fact are reviewed for clear error and legal issues are reviewed de novo.”
   Luwisch v. Am. Marine Corp., 956 F.3d 320, 326 (5th Cir. 2020) (quoting Barto
   v. Shore Constr., LLC, 801 F.3d 465, 471 (5th Cir. 2015)). “[W]e will upset
   the district court’s findings of fact only if we are ‘left with the definite and
   firm conviction that a mistake has been committed.’” Id. (citation omitted).
   “[F]indings of fact include determinations of negligence, apportionment of
   fault, and calculation of damages.” Id. (citing DePerrodil v. Bozovic Marine,
   Inc., 842 F.3d 352, 356, 358, 361 (5th Cir. 2016)). We grant “even ‘greater
   deference to the trial court’s findings when they are based on determinations
   of credibility.’” Id. (quoting Guzman v. Hacienda Records & Recording Studio,
   Inc., 808 F.3d 1031, 1036 (5th Cir. 2015)). And we employ “a strong
   presumption that the court’s findings must be sustained even though this
   court might have weighed the evidence differently.” Id. (quoting Johnson v.
   Cenac Towing, Inc., 544 F.3d 296, 303 (5th Cir. 2008)).
                                         III.
                                         A.
          We first address Marquette’s argument that the district court
   misinterpreted Rule 14(d) when it held that the VANPORT was under no
   duty to “propose the manner of passage.” We disagree.
          The Inland Navigational Rules contain eight rules governing vessels’
   rights-of-way. See 33 C.F.R. §§ 83.11–83.18. Rule 14, which the parties agree




                                          8
Case: 19-30311       Document: 00515561379         Page: 9   Date Filed: 09/11/2020




                                    No. 19-30311


   applies to the collision, covers “[h]ead-on situation[s].” Id. § 83.14. It
   provides in relevant part:
          [A] power-driven vessel operating on the Great Lakes,
          Western Rivers, or waters specified by the Secretary, and
          proceeding downbound with a following current shall have the
          right-of-way over an upbound vessel, shall propose the manner
          of passage, and shall initiate . . . maneuvering signals . . . as
          appropriate.
Id. § 83.14(d).
          Marquette argues that the district court ignored Rule 14(d)’s
   requirement that the downriver vessel “propose the manner of passage” and
   initiate appropriate maneuvering signals. According to Marquette, “the
   VANPORT . . . instructed the JUSTIN she could begin her downriver turn.”
   Marquette argues the district court “defiantly . . . ignored the overarching
   purpose of Rule 14”—namely, that the downbound vessel “with the right of
   way, must use its right of way appropriately and communicate with the
   JUSTIN.” It claims “[t]hat ‘right of way’ does not mean that the JUSTIN
   must ‘yield,’ only that the right of way vessel like VANPORT gets to dictate
   how the two vessels meet.” According to Marquette, the district court erred
   in finding the VANPORT lacked notice of the situation to trigger its
   obligation to propose passage, as the VANPORT “knew that she was heading
   downriver in the direction of the JUSTIN.”
          We disagree for two reasons. First, while Marquette paints its appeal
   as a de novo attack on the district court’s legal reasoning, its Rule 14(d)
   argument turns on whether the court was correct that the VANPORT lacked
   notice that the two vessels were on a collision course. That is a fact finding
   we review only for clear error. See Luwisch, 956 F.3d at 326. Marquette insists
   that Vidrine knew the VANPORT was heading towards the JUSTIN and that
   the district court’s ruling therefore “sidestep[ped] the VANPORT’s




                                         9
Case: 19-30311       Document: 00515561379              Page: 10       Date Filed: 09/11/2020




                                         No. 19-30311


   obligation to propose a safe manner of passage.” But this argument
   contradicts the district court’s findings that the VANPORT lacked notice
   “that the JUSTIN was planning to move in front of it” and that “it was
   reasonable for the VANPORT to understand that the JUSTIN would turn
   behind it.” If Marquette wishes to challenge those findings, it must show they
   were not only incorrect but clearly erroneous. Marquette does not try to meet
   this standard, and our review of the record detects no clear error.
           Second, even applying de novo review, we reject Marquette’s
   interpretation of Rule 14(d). At the outset, we disagree with Marquette’s
   unfounded claim that the VANPORT’s right-of-way “does not mean that
   the JUSTIN must ‘yield.’” The term “right-of-way” means precisely that:
   it is “[t]he right to take precedence in traffic.” Right-of-way, Black’s Law
   Dictionary (11th ed. 2019). As the district court noted, we have
   previously recognized the “failure to yield the right-of-way” as an act of
   negligence. Union Oil Co. of Cal. v. Tug Mary Malloy, 414 F.2d 669, 673 (5th
   Cir. 1969). Marquette tries to distinguish Mary Malloy merely because it was
   not a head-on case involving Rule 14(d), but instead involved a collision
   between two ships traveling in the same direction. See id. at 671. That is
   immaterial. The decision is still premised on the commonsense notion that
   the corollary of one vessel’s right-of-way is the other’s duty to yield. 10 Here,
   the district court found that the upbound JUSTIN’s failure to yield to the
   downbound VANPORT violated the VANPORT’s right-of-way. And, as




           10
              See, e.g., id. at 672 (stating the “primary issue” was whether the record
   “sustain[ed] the trial court’s finding that the MARY MAL[L]OY’s failure to yield the right-
   of-way to the PURE OIL was the proximate cause of the collision” (emphasis added)); id.
   at 672 n.3 (rejecting appellant’s “halfhearted[]” attack on district court’s negligence
   finding based on the argument that “the MARY MALLOY was under no duty to yield the
   right-of-way to the PURE OIL” (emphasis added)).




                                               10
Case: 19-30311        Document: 00515561379              Page: 11       Date Filed: 09/11/2020




                                          No. 19-30311


   explained, Marquette has failed to show any clear error in the district court’s
   findings concerning the circumstances of the collision.
           We similarly reject Marquette’s reading of Rule 14(d) to impose a
   “mandatory duty to propose safe passage,” notwithstanding the
   VANPORT’s lack of notice of the JUSTIN’s planned maneuver. To begin
   with, Marquette misreads Rule 14(d)’s text, which states that the
   downbound vessel “shall propose the manner of passage,” but only “as
   appropriate.” 33 C.F.R. § 83.14(d). 11 Marquette also cites Marine Transport
   Lines, Inc., v. M/V Tako Invader, 37 F.3d at 1145, but that decision does not
   help its argument. There, we held that a downbound vessel “may force a
   departure from” the usual rule that head-on vessels pass on their port sides,
   see 33 C.F.R. § 83.14(a), “provided” the downbound vessel “propose[s] the
   manner of passage” in compliance with Rule 14(d). Marine Transport Lines
   does not hold or even suggest that a downbound vessel has an affirmative
   duty, notwithstanding its right-of-way, to propose the manner of passage.
   Rather, it treats the “manner of passage” language in Rule 14(d) as a means
   for the downbound vessel to bypass the ordinary port-to-port passage
   standard in Rule 14(a). See id. 12 Neither party argues that such a situation was
   presented here. Marine Transport Lines is therefore irrelevant.




           11
             Under the series-qualifier canon, “as appropriate” modifies the “shall propose”
   obligation, because the phrase is separated by a comma from a list of three parallel “shall”
   verbs. See Antonin Scalia & Bryan A. Garner, Reading Law: The
   Interpretation of Legal Texts 147–51 (2012).
           12
              Moreover, Marine Transport Lines also involved the “Narrow Channel Rule” in
   Rule 9. Id. at 1142–44; see 33 C.F.R. § 83.09. That rule for “[a] vessel proceeding along the
   course of a narrow channel or fairway,” id. § 83.09(a)(i), has no application to this case.




                                                11
Case: 19-30311     Document: 00515561379           Page: 12   Date Filed: 09/11/2020




                                    No. 19-30311


                                         B.
          Marquette next argues that the district court misinterpreted Rules 5,
   6, 7, and 8. It contends the district court’s misreading of Rule 14(d) and its
   holding that the VANPORT had the right-of-way infected its analyses under
   these other rules.
          We reject this argument for three reasons. First, as discussed above,
   Marquette has not shown the district court misinterpreted Rule 14(d) or that
   the VANPORT’s right-of-way was ineffective. Because its arguments
   regarding Rules 5 through 8 flow from the district court’s putative
   misreading of Rule 14(d), we reject these arguments too. Second, the district
   court’s holdings regarding Rules 5 through 8 were made alternatively to its
   determinations on ordinary negligence. The court found “that these rules
   [did] not change [its] conclusions about the nature of the parties’
   negligence.” Marquette acknowledges this but fails to develop any argument
   that the district court erred in its findings regarding ordinary negligence.
   Accordingly, even if we agreed with Marquette’s positions regarding these
   rules (something we do not decide), the district court’s other findings would
   remain unaffected. Finally, as with Rule 14(d), Marquette’s challenges under
   Rules 5 through 8 repeatedly contest the district court’s fact findings without
   showing clear error. For example, Marquette argues the court erred in
   finding the VANPORT “maintained a safe speed,” claiming that the
   VANPORT’s pre-collision speed increase “could not have been due to ‘a
   fast river current.’” But Marquette fails to develop an argument that this
   conclusion was clearly erroneous.
                                         C.
          We turn to Deloach’s cross-appeal. Deloach contends the district
   court erred in assigning the VANPORT 30% of the liability for the collision.
   We disagree.




                                         12
Case: 19-30311      Document: 00515561379            Page: 13   Date Filed: 09/11/2020




                                      No. 19-30311


          We review “a trial court’s finding on apportionment of relative fault
   in a maritime collision” only for clear error. In re Settoon Towing, L.L.C., 859
F.3d 340, 344 (5th Cir. 2017) (citing Tokio Marine & Fire Ins. Co. v. FLORA
   MV, 235 F.3d 963, 970 (5th Cir. 2001)). Our review is “deferential,” and we
   will not second-guess the district court’s weighing of the facts. Id. at 353.
   “Even if we might have given different weight to different pieces of evidence
   than did the district court, this is not a reason to disturb that court’s findings
   of relative responsibility, absent a showing of clear error.” Id. (alteration
   omitted) (quoting Tokio Marine, 235 F.3d at 971). Our deference “is
   particularly important in a bench trial where the district court’s opportunity
   to judge the witnesses’ credibility weighs strongly.” Id. (citing Canal Barge
   Co. v. Torco Oil Co., 220 F.3d 370, 375 (5th Cir. 2000)). Even if the district
   court fails to “provide a detailed explanation for its apportionment of fault,”
   we presume that “it made the requisite allocation of fault based on the facts
   before it.” Id. at 353.
          Deloach fails to identify clear error. Deloach first argues Vidrine was
   “the essentially innocent party,” claiming the court’s allocation of fault to
   Deloach “was based solely on Vidrine’s verbal assent . . . to Jackson’s dual
   message that he would begin topping-around but knew he had to stay out [sic]
   VANPORT’s way.” This ignores the court’s findings that Vidrine could
   have seen the JUSTIN on the VANPORT’s Rose Point display and that he
   “should have known that it was too early for the JUSTIN to begin its turn.”
   Moreover, Deloach’s argument does not touch the court’s finding that
   Vidrine should have clarified his understanding of the JUSTIN’s position
   and intentions and that this failure was partially responsible for the collision.
          For the same reason, we reject Deloach’s argument that Vidrine “was
   not negligent in giving his assent” to the JUSTIN to top around. According
   to Deloach, Vidrine’s understanding that the JUSTIN intended to stay in the
   slack water under the fleet instead of swinging out into the channel was



                                           13
Case: 19-30311       Document: 00515561379              Page: 14       Date Filed: 09/11/2020




                                         No. 19-30311


   objectively reasonable, such that Vidrine cannot be faulted for approving that
   plan. But this argument founders on the district court’s fact finding that
   Vidrine should have clarified his understanding and that his failure to do so
   led to the collision. 13 Here, again, we see no clear error.
           Relatedly, Deloach argues Vidrine did not give the JUSTIN
   permission to top around in the navigational channel. It claims that had the
   JUSTIN stayed in the slack water as Vidrine had understood, the accident
   would not have taken place, and that “Vidrine had no choice but to rely on
   Jackson to perform his maneuver competently.” This argument again fails to
   grapple with the district court’s finding that Vidrine could have prevented
   the incident by making clearer his understanding of the JUSTIN’s location
   and intentions.
           In sum, Deloach fails to pinpoint any clear error in the district court’s
   allocation of 30% liability to the VANPORT.
                                              D.
           Finally, we address Deloach’s argument that it was owed prejudgment
   interest as a prevailing maritime party. We remand the matter to consider
   whether prejudgment interest is appropriate.
           “Under maritime law, the awarding of prejudgment interest is the rule
   rather than the exception, and, in practice, is well-nigh automatic.” Reeled
   Tubing, Inc. v. M/V Chad G, 794 F.2d 1026, 1028 (5th Cir. 1986) (citing
   Inland Oil & Transp. Co. v. Ark-White Towing Co., 696 F.2d 321, 327 (5th Cir.
   1983)). The district court’s decision to award or withhold prejudgment


           13
              For similar reasons, we also reject Deloach’s argument that Vidrine’s failure to
   “remind Jackson” to stay clear of the VANPORT was not negligent. Vidrine’s
   understanding about how the JUSTIN intended to maneuver, even if reasonable, did not
   alleviate the need for Vidrine to communicate clearly with Jackson to avoid a collision.




                                               14
Case: 19-30311     Document: 00515561379              Page: 15   Date Filed: 09/11/2020




                                       No. 19-30311


   interest is reviewed for abuse of discretion, but “[a] trial court has the
   discretion to deny prejudgment interest only where peculiar circumstances
   would make such an award inequitable.” Id. (citing Inland Oil, 696 F.2d at
   327).
           Here, neither the district court’s order nor its judgment awards or
   denies prejudgment interest. Unable to locate any findings about the
   propriety of prejudgment interest, we are unable to review Deloach’s
   argument. We therefore remand for the limited purpose of considering
   prejudgment interest. Cf. Whitfield v. Lindemann, 853 F.2d 1298, 1306 (5th
   Cir. 1988) (remanding to determine propriety of prejudgment interest and
   noting lack of analysis “makes it difficult to weigh the propriety of the district
   court’s exercise of discretion”).
                                          ***
           We AFFIRM the district court’s judgment apportioning fault
   between the parties. We REMAND solely to determine whether
   prejudgment interest is proper and, if so, in what amount.




                                           15